Citation Nr: 0404748	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  92-01 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
emergency room medical expenses incurred at West Florida 
Regional Medical Center in June 1998.  

(The issues of entitlement to an increased rating for a 
cardiovascular disability and entitlement to a total rating 
based on individual unemployability due to service-connected 
disability (TDIU) are addressed in a separate decision of the 
Board.)


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is the spouse of the veteran, who served on 
active duty from December 1961 to August 1981.  The record 
shows that the veteran has been found incompetent and the 
appellant has been appointed as his fiduciary.  This matter 
is before the Board of Veterans' Appeals (Board) on appeal 
from a July 1998 determination by a Department of Veterans 
Affairs (VA) Medical Center (VAMC) which denied the claim for 
payment or reimbursement of unauthorized emergency room 
medical expenses incurred at West Florida Regional Medical 
Center in June 1998.

This matter was previously before the Board in March 2001, at 
which time it was remanded for additional development.  


REMAND

The veteran has been awarded service connection for numerous 
disabilities, to include post-operative coronary artery 
disease with hypertension and recurrent angina.  The evidence 
shows that the veteran was treated in June 1998 in the 
emergency room of a private medical facility after he 
complained of chest pain.  A VA Chief Medical Officer 
reviewed the report of the private emergency room treatment 
and concluded that VA medical facilities were feasibly 
available to the veteran at the time he was treated at the 
private medical facility.  The claim for payment or 
reimbursement of unauthorized emergency room medical expenses 
in connection with his June 1998 emergency room visit at the 
private facility was denied, and the present appeal ensued.  

As noted in the introduction, the Board's March 2001 remand 
directed several actions to be completed by the VAMC.  The 
case has now been returned to the Board.  The claims file 
shows partial completion of the directed actions, but there 
is no documentation in the claims file as to whether the 
additional actions were completed, or if the reimbursement 
claim was eventually granted.  Under the circumstances, the 
Board must assume that the file was returned to the Board 
without all remand directions having been completed.  

Specifically, the record does show that (in compliance with 
the March 2001 remand) a May 2001 letter was sent to the 
appellant informing her of various aspects of the Veterans 
Claims Assistance Act of 2000 (VCAA).  However, the Board 
notes that this letter appears to be quite cursory with 
regard to information relayed to the appellant regarding the 
reimbursement claim and what evidence is necessary to 
substantiate this particular claim.  In sum, the May 2001 
letter appears to be inadequate and action must be taken to 
furnish proper VCAA notice.  The Court has made it clear that 
failure to adequately show compliance with VCAA notice 
requirements is remandable error.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002); Huston v. Principi, 17 Vet.App. 195, 202 
(2003).  

Also in compliance with the March 2001 remand, the VAMC 
obtained information regarding distances from the veteran's 
residence to VA medical facilities.  Specifically, this 
information is set forth in a VA Form 119 dated in May 2001.   

However, although the March 2001 remand also directed that a 
VA cardiovascular examiner should review the claims file and 
provide opinions pertaining to the appellant's claim for 
payment or reimbursement of unauthorized emergency room 
medical expenses, the claims file does not show that any 
steps were taken to obtain such opinions.  The record does 
show that the veteran was afforded VA examination in July 
2001, but the report of this examination does not appear to 
address any aspects of the claim for payment or reimbursement 
of unauthorized emergency room medical expenses in June 1998.  

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers, as a matter of law, the right 
to compliance with the remand's instructions.  In this case, 
the appellant's representative contends, and the Board 
concurs, that the instructions for further development (in 
particular, the Board's request for a VA examiner's responses 
to questions regarding the claim for payment or reimbursement 
of unauthorized emergency room medical expenses) set forth 
within the March 2001 Board remand have not been met with 
full compliance that would allow the Board to render a fair 
and equitable decision.  

Accordingly, the case is REMANDED for the following actions:

1.  The appellant should be furnished an 
appropriate letter to ensure compliance 
with all VCAA notice and assistance 
requirements.  The letter should advise 
the appellant of (a) the information and 
evidence not of record that is necessary 
to substantiate the reimbursement claim, 
(b) the information and evidence that VA 
will seek to provide, and (c) the 
information and evidence that the 
appellant is expected to provide.  See 
Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 
370 (2002).  

2.  Arrangements should be made for a VA 
cardiovascular examiner to review the 
claims folder (to specifically include 
pertinent medical records and the 
information regarding the distance from 
the veteran's residence to various VA 
medical facilities as well as the 
capability of those facilities to offer 
proper medical treatment in light his 
symptoms in June 1998) to determine 
whether, given the veteran's service-
connected cardiovascular disability and 
history of treatment therefore, a medical 
emergency existed in June 1998 of such a 
nature that delay in obtaining medical 
treatment would have been hazardous to 
the veteran's life or health.  If so, 
then the VA examiner should indicate 
whether an attempt to use VA medical 
facilities would not have been 
reasonable, sound, wise or practicable, 
or that treatment at such VA facilities 
would have been refused.  

3.  The expanded record should then be 
reviewed to determine if the claim of 
entitlement to payment or reimbursement 
of unauthorized emergency room medical 
expenses can be granted.  If the claim 
remains denied, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case, and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.  

The appellant and her representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the 
originating agency.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



